Exhibit 10.12




IMPORTANT NOTICE




THIS INSTRUMENT CONTAINS A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR
AND ALLOWS THE CREDITOR TO OBTAIN THE RETURN OF ITS STOCK WITHOUT ANY FURTHER
NOTICE.







SECURED PROMISSORY NOTE




$1,200,000.00

July __, 2006







For value received, and intending to be legally bound, AIMS Worldwide, Inc., a
Nevada corporation ("Borrower"), promises to pay to James F. McGee and Linda P.
McGee, jointly, “individuals” ("Lender"), at 6031 Erin Blair Loop, Haymarket,
Virginia 22030, the sum of $1,200,000.00, with interest on the outstanding
balance from the date of this Note ("Note") at the rate of six percent (6%) per
annum.  The entire principal and interest, if not sooner paid, shall be payable
on January __, 2007.




Such principal amount may be prepaid in whole or in part at any time.  Interest
thereon shall accrue daily but shall not be payable until January __, 2007 or
prepayment, at which time such accrued interest on the principal amount so paid,
to the date of such payment, shall be payable on the date of such payment.




After maturity, whether by demand, acceleration or otherwise and whether or not
a judgment has been entered, interest shall accrue at the rate of six percent
(6%) per annum until all sums due hereunder and/or under the judgment are paid.




This Note is secured by the pledge of and a security interest in 600 shares of
the capital stock which Borrower owns or may acquire in the future in Target
America, Inc., a Virginia corporation, and other rights, pursuant to a Pledge
Agreement dated July __, 2006, from Borrower to Lender, whose terms are
incorporated herein by reference.




So long as Lender is the holder hereof, Lender's books and records shall be
presumed, except in the case of manifest error, to accurately evidence at all
times all amounts outstanding under this Note and the date and amount of each
payment made pursuant hereto.




The prompt and faithful performance of all of Borrower's obligations hereunder,
including without limitation time of pay­ment, is of the essence of this Note.











1







--------------------------------------------------------------------------------

The occurrence or existence of any one or more of the following shall constitute
an "Event of Default" hereunder:  (i) default in payment or per­formance of any
of the obligations evidenced by this Note or any other evidence of liability of
Borrower to Lender; (ii) the breach by Borrower of any covenant, obligation,
agreement or duty contained in this Note or said Pledge Agreement, or the
occurrence of any default hereunder or thereunder; (iii) the taking of any
action or commencement of any proceedings for the liquidation or dissolution of
Borrower or for any other termination of its legal existence; (iv) any
assignment for the benefit of creditors by Borrower; (v) the in­solvency of
Borrower, the Borrower shall become generally unable to pay its debts as they
become due, shall voluntarily suspend transaction of its business, shall consent
to any declaration, order, finding, relief or appointment to any proceeding
described in this paragraph, or shall take any action in furtherance of any of
the foregoing;(vi) the filing or commencement of any pe­tition, action, case or
proceeding, voluntary or involuntary, under any state or federal law regarding
bankruptcy, insolvency, reorganization, charter revocation or similar relief, or
receivership, including the Bank­ruptcy Abuse Prevention and Consumer Protection
Act of 2005, as amended and superceded, by or against Borrower; or (vii) any
taking by governmental authority of any collateral or other property of Borrower
which is in Lender's possession.




Upon the occurrence of any Event of Default, all amounts due under this Note,
including the unpaid balance of principal and accrued interest hereof, shall
become immediately due and payable at the option of Lender, without any demand,
protest, or notice whatsoever, all of which are hereby expressly waived, and
Lender may immediately and without demand exercise any of Lender’s rights and
remedies granted herein, under applicable law, or which Lender may otherwise
have, against Borrower or otherwise.  Notwithstanding any other provision of
this Note or right of Lender under applicable law, Lender’s SOLE REMEDY for an
Event of Default shall be for Lender to exercise its right under that certain
Pledge Agreement of even date herewith (“the “Pledge Agreement”).




This Note may not be waived, changed, modified or discharged orally or except by
an agreement in writing signed by the party against whom the enforcement of
waiver, change, modification or discharge is sought.  If any legal or other
proceeding is brought for the enforcement or in defense involving this Note,
Lender shall be entitled to receive from Borrower, reasonable attorney’s fees
and costs incurred in that action or proceeding in addition to any other relief
which it may be entitled.




This Note may be pre-paid at any time, without any penalty, by the Borrower.











2







--------------------------------------------------------------------------------

Lender shall be entitled to exercise any right not­withstanding any prior
exercise, failure to exercise or delay in exercising any such right.  Lender
shall retain the lien of any judgment entered on account of the indebtedness
evidenced hereby, as well as any security interest previously granted to secure
repayment of the indebtedness evidenced hereby, and Borrower warrants that
Borrower has no defense whatsoever to any action or proceeding that may be
brought to enforce or realize on such judgment or security interest.  If any
provision hereof shall for any reason be held invalid or unenforceable, no other
provision shall be affected thereby, and this Note shall be construed as if the
invalid or unenforceable provision had never been a part of it or such provision
shall be deemed modified in that circumstance so as to be legal and enforceable
to the maximum extent permitted by law while most nearly preserving its original
intent, and in any case, the illegality or unenforceability of that provision
shall affect neither that provision in any other case nor any other provisions.
 The rights and privileges of Lender contained in this Note shall inure to the
benefit of Lender’s heirs, personal representatives, successors and assigns, and
the duties of Borrower shall bind all successors and assigns of Borrower.  This
Note shall in all re­spects be governed by the laws of the Commonwealth of
Virginia (except to the extent that federal law governs).




UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE BORROWER HEREBY APPOINTS AND
DESIGNATES QUENTIN R. CORRIE, ESQUIRE, A MEMBER OF THE VIRGINIA BAR, THE
BORROWER'S DULY CONSTITUTED ATTORNEY-IN-FACT TO DELIVER TO LENDER PURSUANT TO
THE PLEDGE AGREEMENT 600 SHARES OF STOCK OF TARGET AMERICA, INC. AND TAKE SUCH
FURTHER ACTION UNDER THE PLEDGE AGREEMENT AND EXECUTE ANY AND ALL DOCUMENTS TO
GIVE EFFECT TO THE FOREGOING OR THE BORROWER SHALL, UPON REQUEST OF THE LENDER,
NAME SUCH ADDITIONAL OR ALTERNATIVE PERSONS DESIGNATED BY THE LENDER AS THE
BORROWER'S DULY CONSTITUTED ATTORNEY OR ATTORNEYS-IN-FACT TO  TAKE ANY ACTION
AUTHORIZED IN THIS INSTRUMENT OR THE PLEDGE AGREEMENT, PURSUANT TO THE FOREGOING
PARAGRAPH.  THE BORROWER REPRESENTS AND WARRANTS THAT THE OBLIGATIONS EVIDENCED
BY THIS NOTE WERE NOT INCURRED FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES.  THE
BORROWER HEREBY RELEASES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL ERRORS
AND ALL RIGHTS OF EXEMPTION, APPEAL, STAY OF EXECUTION, INQUISITION, AND OTHER
RIGHTS TO WHICH THE BORROWER MAY OTHERWISE BE ENTITLED UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR OF ANY STATE OR POSSESSION OF THE UNITED STATES OF
AMERICA NOW IN FORCE AND WHICH MAY HEREAFTER BE ENACTED.  THE AUTHORITY AND
POWER GRANTED TO THE ATTORNEY-IN-FACT SHALL NOT BE EXHAUSTED BY ONE OR MORE
EXERCISES THEREOF OR BY ANY IMPERFECT EXERCISE THEREOF AND SHALL NOT BE
EXTINGUISHED BY ANY ACTION TAKEN PURSUANT THERETO.  SUCH AUTHORITY MAY BE
EXERCISED ON ONE OR MORE OCCASIONS OR FROM TIME TO TIME AS OFTEN AS THE LENDER
SHALL DEEM NECESSARY OR DESIRABLE, FOR ALL OF WHICH THIS NOTE SHALL BE
SUFFICIENT WARRANT.







Witness the due execution hereof.








3







--------------------------------------------------------------------------------

Witness:







____________________________

__________________________________

     AIMS Worldwide, Inc.




By: ______________________________

Its: ______________________________













Commonwealth of Virginia

City/County of ___________________, to-wit:




Subscribed and sworn to before me by __________________________________ on this
_____ day of _______________, 2006.




                                                                                                  _________________________

  Notary Public




My Commission Expires:  ____________________











4





